Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Gold (US Patent Application Publication 20190121673), further in view of Golden (US Patent Application Publication 2009/0234983). .

For claim 1, Chen teaches the following limitations: A data storage device (130 in Fig 1A; 130 is a storage as t includes various memories), comprising: a non-volatile memory (130 has various non-volatile memories; [0027] mentions that boosting agent 130 includes memory 136, which can be a main memory; [0092] mentions that main memory can be ROM or flash; thus memory 136 includes non-volatile memory) ; a  controller (132 and 138 in Fig 1A) configured to: receive, from a computing device (110 in Fig 1A) by a data storage device (130 in Fig 1A; storage device because of a request to perform a set of computational operations ([0044] 110 sends a response packet, Fig 3B shows the response packet; the packet shown in Fig 3B provides the request for offloading task) wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); and wherein the controller is configured to implement a logical interface ([0043] mentions that 130 uses the standard protocols; [0046] [0032] mentions that 138 operates according to protocol standard; thus, 138 implements a logical interface); perform the set of computational operations (216 in Fig 2), wherein: the set of computational operations is offloaded to the data storage device by the computing device (Fig 2); and transmit a set of results of the set of computational operations to the computing device (218 in Fig 2). 

Chen does not explicitly mention that the computational operations comprise tensor operations, although the tasks can be varieties such as graphics, network, I/O extensions, audio tasks ([0046]).  These tasks often includes the tensor operation as known in the art. Gold et al teach offloading tensor operation to other devices ([0267]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to offload tensor operations, since tensor operations are highly computational which may increase power consumption and associated heat in the device.  

About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although Chen, in view of Gold does not explicitly mention about hot swappable feature. The USB devices are primarily hot 

For claim 3, Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. Chen can store the results in memory because device has memory in Fig 1A.

For claim 4, Chen has compute engine (processor in Fig 1A). Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. 

For claim 6, Golden teaches USB hot plug connection as shown in Fig 5, Fig 6, which typically receives power from the host computer. [0054] mentions that external hardware is USB dongle connected to USB hot plug port via standard USB connection. Such peripherals typically draws power from the host device. 

4.	Claims 7-10, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lesea (US Patent Application Publication 20190096813), further in view of Golden (US Patent Application Publication 2009/0234983). .

A method, comprising: determining whether a data storage device (130 in Fig 1A; storage device because of memory) coupled to a computing device (110in Fig 1A) is capable of performing a set of computational operations ([0044] 110 sends a response packet, Fig 3B shows the response packet; the packet shown in Fig 3B provides the request for offloading task; [0037] mentions about capability checking), wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); offloading the set of computational operations to the data storage device (Fig 2 shows how the task is offloaded to boosting agent 130 from computing device 110) in response to determining that the data storage device is capable of performing the set of computational operations ([0040] mentions about offloading in response to capability matching); ([0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match).

Chen does not explicitly mention the following limitations: executing a neural network using a controller of the data storage device

Lesea et al teach the following limitations: executing a neural network using a controller of the data storage device (Fig 5; [0062]; neural network application is offloaded from 104 to 110). It would have been obvious for one ordinary skill in the art before the effective 

About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although Chen, in view of Lesea does not explicitly mention about hot swappable feature. The USB devices are primarily hot swappable. Examiner cites Golden that teaches hot swappable USB connector ([0054]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of  Chen, Lesea and Golden to include an hot swappable USB since hot swappable feature provides insertion without resetting the device. This feature is user friendly and flexible. 

For claim 8, Chen has compute engine (processor in Fig 1A). Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. 

For claim 9, Chen [0048]-[0051] mentions about channel and sending data/parameters from computing device to boosting agent via channels and receiving results via channels from the boosting agent to the electronic device. Chen can store the results in memory because device has memory in Fig 1A.



For claim 14, Chen teaches determining resource sufficiency [0037][0040] (i.e., whether offload task is present) and offloading has been performed based on sufficiency [[0039]-[0040]. 

For claim 15, Chen teaches determining resource sufficiency [0037][0040] and offloading has been performed based on sufficiency [[0039]-[0040]. [0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match. 

For claim 18, cited art does not mention any card. However cards are well known in the art. The USB device can be a card. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a card in the storage device, since card is faster and user convenient. 

For claim 19, Golden teaches USB hot plug connection as shown in Fig 5, Fig 6, which typically receives power from the host computer. [0054] mentions that external hardware is USB dongle connected to USB hot plug port via standard USB connection. Such peripherals typically draws power from the host device. 

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Gold (US Patent Application Publication 20190121673), further in view of Golden (US Patent Application Publication 2009/0234983), further in view of Kumar (US Patent Application Publication 2018/0039519). 

For claim 2, Chen teaches capabiility query message and transmitting capability data ([0037]), however Chen, Gold, Golden does not explciitly mention that the capability information includes type of operation. Kumar teaches sending type of operation as capability data ([0079]-[0081]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar into Chen, in view of Gold, in view of Golden to send types of operation as capability information so that processing device does not offload a non-supporting task.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Gold (US Patent Application Publication 20190121673), further in view of Golden (US Patent Application Publication 2009/0234983), in view of Zimmer (US Patent 8862862). 

For claim 5, Chen, Gold or Golden does not mention sending locations. Zimmer teaches the results are location (Fig 5, shared memory; lines 50-51 of col 9). It would have been obvious to one ordinary skill before the effective filing date to send locations to electronic device since this simplifies sending operations. Both Chen and Golden teaches that the . 

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lesea (US Patent Application Publication 20190096813), further in view of Golden (US Patent Application Publication 2009/0234983), in view of Zimmer (US Patent 8862862)

For claim 11, Chen, Lesea or Golden does not mention sending locations. Zimmer teaches the results are location (Fig 5, shared memory; lines 50-51 of col 9). It would have been obvious to one ordinary skill before the effective filing date to send locations since this simplifies sending operations. Both Chen and Golden teaches that the device processing the offloaded task is a USB device, whose contents are typically available from the host device. Therefore, the results can only send the locations where the results are stored. This minimizes exchange of data. 

8.	Claims 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lesea (US Patent Application Publication 20190096813), further in view of Golden (US Patent Application Publication 2009/0234983),  further in view of Kumar (US Patent Application Publication 2018/0039519). 



For claim 17, Chen in view of Lesea, in view of Golden does not explicitly mention about satisfying thermal constraints. Kumar teaches sending type of operation as capability data ([008]) and thermal constraint ([0067]). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to determine the thermal constraint satisfaction, since this ensures correct operation. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Golden (US Patent Application Publication 2009/0234983). .

For claim 20, Chen teaches the following limitations: An apparatus, comprising: a processing device configured to: determine whether a data storage device (130 in Fig 1A; storage device because of memory) coupled to a computing device (110in Fig 1A) is capable of performing a set of computational operations ([0044] 110 sends a , wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); offload the set of computational operations to the data storage device (Fig 2 shows how the task is offloaded to boosting agent 130 from computing device 110) in response to determining that the data storage device is capable of performing the set of computational operations ([0040] mentions about offloading in response to capability matching); ([0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match).and store one or more results of the computational operations to the data storage device ((218 in Fig 2; [0042] mentions that task result is sent via communication channel using protocols; this requires storing data in data storage device).  

About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although Chen, does not explicitly mention about hot swappable feature. The USB devices are primarily hot swappable. Examiner cites Golden that teaches hot swappable USB connector ([0054]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, and Golden to include an hot swappable USB since hot . 

Allowable Subject Matter
10.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Chen does not teach the limitations “wherein the controller is configured to implement a logical interface”, “executing a neural network using a controller”, “storing one or more results of the computational operations to the data storage device”. 

Examiner disagrees about “wherein the controller is configured to implement a logical interface” and “storing one or more results of the computational operations to the data storage device”. 

Chen teaches logical interfaces to implement the communications protocols. Chen, [0043] mentions that 130 uses the standard protocols; [0046] [0032] mentions that 138 operates according to protocol standard; thus, 138 implements a logical interface to operate according to the protocol standard. 


Regarding the combination of the references, applicant argues that the references are not combination. However, applicant did not mention why the references are not combinable. The rationales to combine the references are explained above for each and every combination scenario.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186